DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Status of claims
Claims 1-11, 14, 18-45 as amended on 8/05/2021 are pending. 
Claims 21-45 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/25/2019.
Claims 1-11, 14, and 18-20 as amended on 8/05/2021 are under examination in the instant office action.

Response to Arguments
Applicant’s arguments filed on 8/05/2021 with respect to the claims as amended on 8/05/2021 have been fully considered and are persuasive.  
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been withdrawn as result of the present amendment to the claims. 
 The rejections of claims under 35 U.S.C. 103 as being unpatentable over the cited reference including WO 2011/141/418 (Lakaye et al), EP 1 281 752, Venkateswaran et al (International Journal of Systematic Bacteriology, 1999, 49, pages 
Terminal disclaimer over claims of US 10,876,093 (LIN) has been entered and approved. 
Claims 1-11, 14, and 18-20 as amended on 8/05/2021 are free from prior art and allowed.
In response to the office action, please, cancel nonelected, withdrawn and non-examined claims 21-45.
 
Conclusion
This application is in condition for allowance except for the following formal matters: 
In response to the office action, please, cancel nonelected, withdrawn and non-examined claims 21-45.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova
November 9, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653